Citation Nr: 1033035	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-34 9488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen 
the claim of service connection for a bilateral foot injury.

2. Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease and joint disease of the thoracolumbar 
spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1981 to June 1986, from January 1997 to January 2000, and 
from January 2003 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

Originally, the Veteran included a claim for an increased 
evaluation for patellofemoral pain syndrome of the left knee and 
an increased evaluation for patellofemoral pain syndrome of the 
right knee.  In the rating decision in September 2005, the RO 
denied both of these claims and the Veteran expressed 
disagreement in March 2006.  The Veteran withdrew the issues of 
increased ratings for patellofemoral pain syndrome for each knee 
in writing in January 2010.  38 C.F.R. § 20.204.  The Board, 
therefore, does not have jurisdiction of the claims and they are 
not addressed in this decision. 

In June 2010, the Veteran appeared at a videoconference hearing 
before the Board.  A transcript of the hearing is in the record.

The Veteran filed a claim for entitlement to service connection 
for posttraumatic stress disorder, but the RO issued a rating 
decision denying the claim in January 2010.  As the Veteran has 
not initiated an appeal of the claim, the claim has not been 
developed for appellate review by the Board.  The Veteran does 
have the remainder of the one-year period from January 2010 to 
file a notice of disagreement to initiate an appeal of the claim.

In addition, the Veteran has been diagnosed with anxiety disorder 
and he attributes the onset of his condition to service.  The 
Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the United States Court of Appeals for Veterans Claims (Court) 
held that claims for service connection for PTSD also encompass 
claims for service connection for all psychiatric disabilities 
afflicting a Veteran based on a review of the medical evidence.  
The issue of service connection for a psychiatric 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of the reopened claim of service connection for a 
bilateral foot injury and entitlement to an evaluation in excess 
of 40 percent for degenerative disc disease and joint disease of 
the thoracolumbar spine are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in July 2000, the RO denied the claim of 
service connection for a bilateral foot injury; and after the 
Veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal of 
the adverse determination.

2.  The additional evidence of a current bilateral foot disorder 
that may be related to in-service foot injuries was presented 
since the rating decision in July 2000 denying the claim of 
service connection for a bilateral foot injury relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The rating decision in July 2000 by the RO, denying the claim 
of service connection for a bilateral foot injury is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating decision 
in July 2000 is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  As the application to reopen the claim of 
service connection for a bilateral foot injury is resolved in the 
Veteran's favor, further discussion of compliance with the VCAA 
with regard to the claim to reopen is not necessary.  
Accordingly, the Board turns to the Veteran's request to reopen 
the previously denied claim.

By a rating decision in July 2000, the RO denied service 
connection for a bilateral foot injury because there was no 
evidence that a bilateral foot injury occurring in service and 
resulting in a chronic disability.  After the RO notified the 
Veteran of the adverse determination and of his procedural and 
appellate rights, the Veteran did not perfect an appeal of the 
adverse determination and the determination became final by 
operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The Veteran now seeks to reopen his claim for service connection.  
Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the Veteran or otherwise associated 
with the claims folder since the last final decision in July 
2000.  

The pertinent evidence of record and considered by the RO at the 
time of the rating decision in July 2000 is summarized as 
follows:

The service treatment records for the Veteran's first period of 
active service from October 1981 to June 1986 do not appear in 
the claims file, with the exception of the July 1981 pre-
induction examination which was negative for any foot conditions.  

An examination for the Reserves in February 1990 did not indicate 
any foot disorder.  In June 1990, in the Reserves, the Veteran 
was treated for heat cramps and nausea after driving a vehicle in 
hot weather.  He also experienced tingling in his hands and feet.  
The Veteran responded well to conservative management.

The RO obtained the service treatment records for the period of 
active service from January 1997 to January 2000.  The service 
treatment records show that at the entrance examination in 
October 1998, the feet were normal upon examination and the 
Veteran gave a negative history relating to prior injuries and 
diseases involving the foot.  In May 1998, the Veteran complained 
of right foot pain that began the day before but without history 
of trauma.  The diagnosis was a contusion and no further entries 
concerning the right foot appear in the records.  In June 1999, 
the Veteran complained of left foot pain with tenderness along 
the fifth left metatarsal as well as a discharge from a 2 inch 
laceration.  He had full range of motion and the diagnosis was a 
left foot infection.  The separation examination in October 1999 
did not indicate any symptoms with the feet.

In a June 2000 VA examination, the Veteran stated that he started 
having problems around 1983 when he suffered a fracture to his 
right ankle and was in a cast for six weeks.  Thereafter, he 
began to experience pain in his right foot which has gotten 
progressively worse especially in the two years prior to the 
examination.  He also complained of increased weakness, 
stiffness, and cramps.  The left foot had similar symptoms but 
they were mild in intensity.  Physical examination and x-rays 
were normal.  The diagnosis was bilateral foot arthralgias.  The 
examiner also noted that the fracture was "not related to his 
military activities because the fracture happen[ed] before his 
active duty years."  It is unclear whether the VA examiner was 
aware that the Veteran was on active duty from October 1981 to 
June 1986.

The Veteran's application to reopen the claim of service 
connection for a bilateral foot injury was received in February 
2005.  In order that the additional evidence may be considered 
new and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis for 
the prior denial of the claim, that is, the lack of a current 
disability having a relationship to the treatment during service.  
For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional relevant evidence presented since the rating 
decision in July 2000 consists of the following:

In October 2001, the Veteran complained of a sore right foot 
which may have been due to gout.  In August 2004, during the 
Veteran's third period of active duty, he was evaluated for a 
medical board proceeding.  At that time he complained of foot 
pain and was diagnosed with plantar fasciitis which constricted 
the Veteran's motion in running, walking, and prolonged standing.  
In May 2006, at a VA examination, the Veteran reported heel spurs 
developing during active duty in 1998 which flared up again in 
the Reserves in 2003.  Walking and prolonged standing aggravated 
the condition.  The Veteran's feet were x-rayed, which revealed 
pes planus.  Diagnosis was bilateral heel spurs and pes planus, 
but the VA examiner believed these two conditions were unrelated 
to service.  Plantar fasciitis was not found.

In September 2006, the Veteran complained of heel pain consisting 
of central plantar pain radiating into the plantar fasciitis, 
which was consistent with heel spur syndrome.  X-rays did 
demonstrate a small spur in the left heel.  In July 2008, a foot 
x-ray demonstrated a prominent calcaneal spur on the left 
calcaneous and a tiny or developing spur on the right calcaneous.  

The Veteran testified that he suffered frostbite on both feet 
while stationed in Germany during his first period of service.  
He also stated the boots he wore during active service were not 
made well and, with constant training, caused problems to his 
feet.  He developed what he thought was a sprain in his ankle but 
it later turned out to be a fracture.

When the RO first denied the claim for service connection in July 
2000, the Veteran did not present any evidence of a current 
bilateral foot disability other than pain.  Without an underlying 
pathology that has been diagnosed or identified, pain alone does 
not constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 
2001).  Further, although the Veteran presented at least evidence 
of an injury to his right ankle, he did not present any evidence 
of an injury, disease, or event in-service relating to a 
bilateral foot disorder.  Now, however, the Veteran has testified 
to frostbite in both feet during the first period of service in 
Germany and the combat boots used during active service caused 
him foot pain and other symptoms.  He has been diagnosed since 
service with, among other things, heel spurs, pes planus, and pes 
fasciitis. 

In viewing the newly obtained evidence in the light most 
favorable to the Veteran, the Board finds that the evidence 
presented since July 2000 is both new and material because the 
diagnoses of current foot disabilities relate to an unestablished 
fact necessary to substantiate the claim, that is, a current 
disability.  This newly submitted evidence was not submitted 
previously to agency decision makers.  It also is not cumulative 
or redundant of the evidence of record at the time of the last 
prior final denial of the claim of service connection for a 
bilateral foot injury and raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.

ORDER

As new and material evidence has been presented, the claim of 
service connection for a bilateral foot injury is reopened, and 
to this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
bilateral foot injury has been reopened, the claim must be 
reviewed in light of all the evidence of record.  Before that, 
however, additional assistance in developing the facts pertinent 
to the claim under 38 C.F.R. § 3.159 is necessary.  Specifically, 
the Veteran served on active duty between October 1981 and June 
1986, he testified that he suffered frostbite in Germany and an 
ankle fracture during that period of service, but the service 
treatment records for that period of service are not in the 
claims file.  Thus, the Veteran has identified certain evidence 
which may be available in support of the Veteran's claim, but the 
VA has not shown that it has attempted to locate them.  Although 
there is some indication that these records are unavailable, 
there is no documentation in the file that a request for these 
records was made and if unsuccessful, the Veteran was notified.  
To give the Veteran every opportunity to substantiate his service 
connection claim for a bilateral foot injury, the NPRC or any 
other appropriate federal records custodian should be contacted 
to conduct a search for the period of service from October 1981 
to June 1986 to obtain the service personnel and treatment 
records during this time.

The Veteran also testified that he applied for disability from 
the Social Security Administration but these records have never 
been requested.  Based on the information in the record, the 
Board finds there is a reasonable possibility that these records 
could help substantiate the claims and VA is, therefore, 
obligated to obtain the records.  Golz v. Shinseki, 590 F.3d 
1317, 1322 (Fed. Cir. 2010).

Pursuant to section 5103A of title 38, U.S. Code, VA is required 
to make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate the claim provided that the 
veteran adequately identifies those records. Furthermore, 
whenever VA is unable to obtain these records, the law imposes on 
the VA that it must provide notice to the veteran which (1) 
identifies the records VA was unable to obtain; (2) explains the 
efforts VA made to obtain those documents; and (3) describe any 
further action VA will take with respect to the claim. See 38 
U.S.C. § 5103A(b)(2), 38 C.F.R. § 3.159(e).

Next, an examination is needed to determine what foot disorders, 
if any, are related to an injury, disease, or event of service.  
In addition, considering the evidence as a whole and in an effort 
to fully assist the Veteran in developing his claim of 
entitlement to service connection for a bilateral foot injury, 
the Board believes a medical opinion is necessary under 38 C.F.R. 
§ 3.159(c)(4) as the evidence suggests that it could be secondary 
to the Veteran's back and knee disabilities.  The VA examination 
and medical opinion should also address this theory of 
entitlement.

Furthermore, turning to the claim for a higher rating for a 
thoracolumbar spine disability, given the Veteran's statements 
regarding his inability to return to work or secure gainful 
employment due to his service-connected disabilities, the Board 
believes the record raises the issue of whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability (TDIU) and whether he is entitled to an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The Board 
finds there is sufficient evidence to establish that the 
Veteran's service-connected disabilities results in marked 
interference with employment.  Therefore, because the rating 
criteria under each disability code may be inadequate to evaluate 
the severity of the Veteran's disabilities, which have resulted 
in marked interference with employment, the Board finds this case 
must be considered for referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
to determine whether an extra-schedular rating is warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).

The Court has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  Here, the Veteran has made statements 
that he is unable to work due to his service-connected 
disabilities, raising the issue of whether a grant of TDIU is 
warranted.  Hence, the Veteran's claim for an increased rating 
for his thoracolumbar spine disability includes consideration of 
whether TDIU is warranted under the provisions of 38 C.F.R. § 
3.340, 3.341 and 4.16.

Accordingly, the Veteran should be provided with appropriate 
notice as to how to substantiate a claim for TDIU and afforded a 
general medical examination.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not (fifty 
percent or greater) that the Veteran's service connected 
disabilities alone, without reference to any non-service 
connected disabilities, prevent the Veteran from maintaining 
substantially gainful employment.

In light of the above and as the evidence of record does not 
contain sufficient medical evidence to decide the claims, further 
evidentiary development is needed under the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or any other 
appropriate Federal custodian and request a 
search for service personnel and treatment 
records of the period of active duty service 
from October 1981 to June 1986.  A response from 
the NPRC or other custodian is required.  Notify 
the Veteran of negative results in accordance 
with 38 C.F.R. § 3.159(e).

2.  Obtain from the Social Security 
Administration (SSA) copies of all decisions 
made on any claims submitted by the Veteran, as 
well as all medical evidence.  Notify the 
Veteran of negative results in accordance with 
38 C.F.R. § 3.159(e).

3.  After the foregoing record development is 
complete, schedule the Veteran for an 
examination to determine the existence and 
etiology of any bilateral foot disability, 
including as secondarily caused by or aggravated 
by any one of the Veteran's service-connected 
disabilities.  The claims file must be made 
available for review, and the examination report 
should reflect that such review occurred.  Upon 
a review of the record and examination of the 
Veteran, the examiner should render all 
appropriate diagnoses and for each one state the 
following:

Is it at least likely as not (50 percent 
probability or greater) that the Veteran has a 
disability that is a result of a documented in-
service injury, disease, or event, or developed 
or has been aggravated by any of the Veteran's 
other service-connected disabilities.

The term "as likely as not" does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation or aggravation as it is to 
find against it.  

Also the term "aggravation" means a permanent 
increase in severity, that is, a worsening of 
the underlying condition not due to the natural 
progress of the disorder as contrasted to a 
worsening of symptoms. 

4.  Provide the Veteran with notice explaining 
how to substantiate a claim for TDIU and an 
increased rating for his back disability on an 
extraschedular basis and perform any development 
deemed necessary after the Veteran's response to 
such notice.

5.  Thereafter and after the record development 
is complete, schedule the Veteran for an 
examination to determine the effect of his 
service-connected disabilities on employability.  
The claims folder should be provided to the 
examiner.  The examiner is asked to offer an 
opinion as to whether it is at least as likely 
as not (fifty percent probability or greater) 
that the Veteran's service-connected 
disabilities alone, without reference to any 
non-service connected disabilities, prevent him 
from maintaining substantially gainful 
employment.  If the examiner determines that the 
Veteran is unemployable due to one or more of 
the service-connected disabilities, he/she is 
specifically asked to state at what period of 
time, when reviewing the Veteran's medical 
history, is it clear that he became unable to 
work because of the service-connected 
disabilities and specifically state which 
disability(ies) causes the unemployability.  If 
the examiner determines that the disability(ies) 
causes only a marked interference with 
employment instead of total unemployability, 
he/she should so state and provide detailed 
rationale for any such opinion.

6.  Schedule the Veteran for a social and 
industrial survey, which includes information 
concerning the Veteran's previous employment and 
the reasons for leaving his prior jobs.  Contact 
with the employers should be made as indicated, 
and the assistance of the Veteran in obtaining 
this information should be required as needed.

7.  After receiving the examination reports, 
review them to ensure that all portions of the 
remand instructions have been addressed.  If any 
report is inadequate for rating purposes, it 
must be returned to the examiner to obtain the 
necessary information/opinions.

8.  If TDIU cannot be granted based upon any new 
evidence associated with the claims file, 
determine if it is appropriate to submit the 
claim for an extraschedular evaluation, under 38 
C.F.R. § 3.321(a) & (b) and/or 38 C.F.R. § 
4.16(b), to include a full statement as to the 
Veteran's service-connected disabilities, 
employment history, educational and vocational 
attainment and all other factors having a 
bearing on the issue.  Actions taken thereafter 
should proceed in accordance with the directives 
of the Under Secretary for Benefits or Director, 
Compensation and Pension Service.  A copy of the 
Director's decision on these extraschedular 
claims must be included in the claims file.

9.  After taking any further development deemed 
appropriate, readjudicate the issues remaining 
on appeal.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


